 1
 2
 3
 4
                                       CLERK
                                        r..~ LU.S. f' ` ~'^T ~nUR7
 5

                                        I      1'G~ 2 7
 6
                                        ~ __    _          _
 7                                    L'            ~      DEPUTY
 g
                IN THE UNITED STATES DISTRICT COURT
 9
             FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                 Case No. CR 19-0042-SVW
       UNITED STATES OF AMERICA,
13                                 ORDER OF DETENTION
                     Plaintiff,
14
                v.
15
       VICTOR A. OHIRI,
16
                     Defendant.
17
18
iL•l
20
21
22
23
24
~~~
26
27
28
 1
 2          Defendant's initial appearance on the indictment filed in this matter took
 3   place on February 27, 2019. The Court appointed Deputy Federal Public Defender
 4   Andre Townsend to represent Defendant. A detention hearing was held.
 5          ~     On motion ofthe Government[18 U.S.C. § 31420(1)] in a case
 6   allegedly involving any felony that is not otherwise a crime of violence that
 7   involves a minor victim, or possession or use of a firearm or destructive device or
 8   any other dangerous weapon, or a failure to register under 18 U.S.C. § 2250.
 9
10          The Court concludes that the Government is not entitled to a rebuttable
11   presumption that no condition or combination of conditions will reasonably assure
12   the defendant's appearance as required and the safety or any person or the
13   community [18 U.S.C. § 3142(e)(2)].
14
15         The Court finds that no condition or combination of conditions will
16   reasonably assure: ~ the appearance of the defendant as required.
17                       ~ the safety of any person or the community.
18
19         The Court has considered:(a)the nature and circumstances ofthe offenses)
20   charged, including whether the offense is a crime of violence, a Federal crime of
21   terrorism, or involves a minor victim or a controlled substance, firearm, explosive,
22   or destructive device;(b)the weight of evidence against the defendant;(c)the
23   history and characteristics ofthe defendant; and(d)the nature and seriousness of
24   the danger to any person or the community. [18 U.S.C. § 3142(g)] The Court also
25   considered the report and recommendation ofthe U.S. Pretrial Services Agency
26   which recommended release upon the posting of a $75,000 appearance bond with
27   an unjustified affidavit of surety signed by the defendant's sister, and
28   recommended conditions.
 1
 2                                     IV.
 3    The Court bases its conclusions on the following:
 4    As to risk of non-appearance:
 ~~         ~     lack of viable bail resources. The Court does not find the
 '
 Cf               defendant's proposed sureties — defendant's sister and his
 ~~               friend — to be viable as these individuals were unable to confirm
 8                or verify defendant's residence, employment or financial
 9                resources. Defendant's sister indicated that she would only sign
10                an appearance bond in the amount of$2,000 to $3,000 and was
11                unwilling to post a property bond.
12          ~     extensive foreign travel, including travel to Nigeria as recently
13                as January 2019;
[!
~           ~     Dual citizen of Nigeria and United States;
15          ~     Family ties to Nigeria;
16          ~     alleged to have committed offenses involving the use of others'
17                identity.
18
19
20
21
22
23
24
25
26
27



                                       2
 1
 2          As to danger to the community:
 3                ~      Allegations in the indictment suggest defendant's release would
 4                       pose an economic danger as defendant is alleged to have
 5                       controlled bank accounts into which fraudulent t~ refund
 6                       payment were deposited and from which funds were transferred
 7                       to coconspirators in the United Kingdom in a scheme which
 8                       resulted in a loss of $294,000.
 9
10         The Court finds that there are presently no condition or combination of
11   conditions will reasonably assure the defendant's appearance as required and the
12   safety or any person or the community [18 U.S.C. § 3142(e)(2)].
13
14         IT IS THEREFORE ORDERED that the defendant be detained until trial.
15   The defendant will be committed to the custody ofthe Attorney General for
16   confinement in a corrections facility separate, to the extent practicable, from
17   persons awaiting or serving sentences or being held in custody pending appeal.
18   The defendant will be afforded reasonable opportunity for private consultation
19   with counsel. On order of a Court of the United States or on request of any
20   attorney for the Government,the person in charge of the corrections facility in
21   which defendant is confined will deliver the defendant to a United States Marshal
22   for the purpose of an appearance in connection with a court proceeding.
23 [18 U.S.C. § 3142(1)]
24
     Dated: February 27, 2019                        /s/
25
                                              ALKA SAGAR
26                                   UNITED STATES MAGISTRATE JUDGE
27
28

                                              3
